DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/18/2022 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
                                                                                                                                           
Claims 35-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to Tangible computer readable medium, per se, having stored thereon a computer program and where the tangible computer readable medium can be transitory.  A TCRM can be transitory where the disclosure does not explicitly limit the TCRM as only being non-transitory computer readable media.  A mere list of non-transitory examples would NOT be explicitly limiting.  It is NOT sufficient to just add the words “physical” or “tangible” to CRM - Nuijten’s ineligible signals were physical and tangible (See In re Nuijten, 500 F.3d 1346,1356-57 (Fed. Cir. 2007).
Examiner suggests changing the limitation to be “

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation “A computer program comprising at least one non-transitory computer-readable storage medium having computer-executable program code…" of claim 35 is not clear how " program cannot comprise a storage medium” . The claim should be rewritten the other way .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 16,28,35,42-46,50-52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Everest; Publication No US 20060176178).

As per claim 16, Everest discloses an apparatus comprising at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured, with the at least one processor, to cause the apparatus to perform:
 determine a current location of a first alert module which determines a dependency between at least the current location of the first alert module and a current location of a second alert module ([0027-0029] wherein transponder 14 is first alert module and interrogator 12 is second alert module ); 
provide a first warning signal to a first entity based at least in part on, the dependency which provides a first condition ([0027-0029] provide vibration command to signal device 30 based on the transponder 14 approaches the fifty-yard limit); and 
provide a second warning signal to the first entity based at least in part on the dependency which provides a second condition ([0027-0029] provide electric shock to signal device 30 based on the transponder 14 exceeds the fifty-yard limit).  
Claims 17-27 (Canceled)  
  As per claim 28,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 16 as stated above.
Claims 29-34 (Canceled)  
    As per claim 35,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 16 as stated above.

As per claim 36, Everest discloses a computer program as claimed in claim 35, wherein the first condition is dependent upon the first and second alert modules being within an allowed location, and wherein the second condition is dependent upon the first and second alert modules being within a prohibited location ([0027-0029]).  
As per claim 37, Everest discloses an apparatus as claimed in claim 16, wherein the first condition is dependent upon the first and second alert modules being within an allowed location ([0027-0029]).    
As per claim 38, Everest discloses an apparatus as claimed in claim 16, wherein the second condition is dependent upon the first and second alert modules being within a prohibited location (Fig. 2&[0027-0029]).    
As per claim 42, Everest discloses an apparatus as claimed in claim 16, wherein the apparatus is further caused to provide for bidirectional communication between the first and second alert modules (Fig. 2& [0027-0029]).      
As per claim 43, Everest discloses an apparatus as claimed in claim 16, wherein the apparatus is further caused to cause one of the first and second alert modules to send a warning signal in an instance in which another of the first and second alert modules becomes inactive ([0027]).  
As per claim 44, Everest discloses an apparatus as claimed in claim 16, wherein the apparatus is further caused to poll one or more the first and second alert modules to obtain a response message (Fig. 2& [0027-0029]).     
As per claim 45, Everest discloses a method as claimed in claim 28, wherein the first condition is dependent upon the first and second alert modules being within an allowed location (Fig. 2& [0027-0029]).     
As per claim 46, Everest discloses A method as claimed in claim 28, wherein the second condition is dependent upon the first and second alert modules being within a prohibited location (Fig. 2& [0027-0029]).       
As per claim 50, Everest discloses A method as claimed in claim 28, further comprising providing for bidirectional communication between the first and second alert modules(Fig. 2& [0027-0029]).         
As per claim 51, Everest discloses A method as claimed in claim 28, further comprising causing one of the first and second alert modules to send a warning signal in an instance in which another of the first and second alert modules becomes inactive(Fig. 2& [0027-0029]).       
As per claim 52, Everest discloses A method as claimed in claim 28, further comprising polling one or more the first and second alert modules to obtain a response message (Fig. 2& [0027-0029]).  
   Allowable Subject Matter

Claims 39-41,47-49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MUNEAR T AKKI/Primary Examiner, Art Unit 2687